DETAILED ACTION
The present application, filed on 01/28/2020, is being examined under the first inventor to file provisions of the AIA .
The following is a final Second Office Action on the merits in response to applicant’s filing from 07/05/2022.
Claims 1, 3-13, and 15-19 are pending and have been considered below.

Priority
The application claims priority to foreign application KR10-2017-0096053, filed on 07/28/2017, KR10-2017-0147546, filed on 11/07/2017, and is a 371 of PCT/IB2018/059813, filed on 07/28/2018. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. Examiner admits that neither Jung nor Kurokawa, individually, explicitly disclose "a groove which is concave upward is formed on the lower surface of the upper housing, and wherein the upper ends of the inner seal lips are disposed to be spaced apart from the inner sidewall of the groove and to be in contact with a bottom wall of the groove". However, Jung discloses all the aspects of the groove as claimed, and Kurokawa discloses all the aspects of the inner seal lips as claimed. Therefore, examiner maintains that it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the inner seal lips of Jung to be spaced apart from the inner sidewall and to be in contact with a bottom surface of the groove, the structure of which is taught by Kurokawa.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (KR 1020170025879), as cited by applicant, in view of Kurokawa (JP H09303474), as cited by applicant.
Regarding claim 1, Jung discloses {Figures 1-5} a top mount assembly {100} comprising: an insulator {110} coupled to a vehicle body; an upper housing {120} integrally coupled to the insulator below the insulator; a lower housing {130} coupled to the upper housing; a bearing {140} disposed between the upper housing and the lower housing; and an inner seal member {160} comprising a seal frame {161} coupled to an upper end portion of the lower housing {130} in a radially inward direction of the bearing; and wherein an upper end of the inner seal lips {163} is disposed to be fit snug with a wall of the upper housing {120}, wherein a groove {openings in Figure 5 below upper housing 120 and above lower housing 130} which is concave upward is formed on the lower surface of the upper housing {120}. 
	Jung also discloses the seal lip is in contact with one a side wall of the groove and lower housing, and spaced apart from a bottom wall of the grove and upper housing. However, Jung does not explicitly disclose a seal base portion coupled to the seal frame; and a plurality of inner seal lips extending upward from the seal base portion, wherein the seal frame comprises a sleeve coupled to the upper end portion of the lower housing; and a flange extending from an upper end of the sleeve in a radially outward direction, and wherein the seal base portion is coupled to the flange of the seal frame, and wherein an upper end of the inner seal lips is disposed to be in contact with a lower surface of the upper housing, the upper end of the inner seal lips is disposed to be spaced apart from the inner sidewall of the groove and to be in contact with a bottom wall of the groove.
Kurokawa teaches {Figure 1} a seal base portion {portion of 40b and 40c in contact with 40a} coupled to the seal frame; and a plurality of inner seal lips {40b, 40c} extending upward from the seal base portion, wherein the seal frame comprises a sleeve {40a} coupled to the upper end portion of the lower housing {21}; and a flange {40a} extending from an upper end of the sleeve in a radially outward direction, and wherein the seal base portion {40b, 40c} is coupled to the flange {40a} of the seal frame, and wherein an upper end of the inner seal lips {40b} is disposed to be spaced apart from an inner sidewall {41a} of the upper housing {22, 41} and to be in contact with a lower surface of the upper housing {22}, and the upper end of the inner seal lips {40b} is disposed to be spaced apart from the inner sidewall {41a} of a groove {opening between 21b, 22, 40b and 41a} and to be in contact with a bottom wall {22} of the groove.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the top mount assembly disclosed by Jung to include the seal base portion, flange, and inner seal lips as taught by Kurokawa in order to distribute vibration absorption in the vertical direction [0042-0045]; and to have modified the top mount assembly disclosed by Jung to have the inner seal lips in contact with the bottom wall of the groove and upper housing as taught by Kurokawa in order to better distribute vibrations in the vertical direction [0042-0045].
Regarding claim 3, Jung in view of Kurokawa discloses all the aspects of claim 2. However, Jung does not explicitly disclose a width of the groove in a radial direction corresponds to a width of the seal base portion in the radial direction.
Kurokawa teaches {Figure 1} a width of the groove {opening between 22, 40b, 40c and 41a} in a radial direction corresponds to a width of the seal base portion {portion of 40b and 40c in contact with 40a} in the radial direction.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the top mount assembly disclosed by Jung to have a width of the groove in a radial direction correspond to a width of the seal base portion as taught by Kurokawa in order to better distribute vibrations in the vertical direction [0042-0045].
Regarding claim 4, Jung discloses {Figure 5} the sleeve {161} is press fitted to an inner circumferential surface {“The subseal member 160 includes a subseal frame 161 mounted on the upper inner circumferential surface of the lower housing 130” [0065-0066]} of the upper end portion of the lower housing {130}.
Regarding claim 5, Jung discloses {Figure 5, [0060]} a flange protrudes from an outer circumferential surface {131} of the upper end portion of the lower housing {130} in the radially outward direction.
Regarding claim 6, Jung in view of Kurokawa discloses all the aspects of claim 5. However, Jung does not explicitly disclose a seal base portion is coupled to the seal frame to surround an upper surface of the flange, a radial outer end of the flange, and a portion of a lower surface of the flange.
Kurokawa teaches {Figure 1} the seal base portion {portion of 40b and 40c in contact with 40a} is coupled to the seal frame {40a} to surround an upper surface of the flange {radially inward portion of 40a}, a radial outer end of the flange {edge of 40b}, and a portion of a lower surface of the flange [0042-0043].
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the top mount assembly disclosed by Jung to have the seal base portion surround the flange member along 3 different contact surface as taught by Kurokawa in order to better distribute vibrations in the vertical direction [0042-0045].
	Regarding claim 7, Jung discloses the upper housing {120} is integrally coupled to the insulator {110} by insert vulcanizing {“vulcanization molding” [0070]}.
Regarding claim 8, Jung discloses {Figures 3-4} the upper housing {120} comprises a plurality of concave portions {121, 127} intermittently disposed on an upper surface thereof in a circumferential direction.
Regarding claim 9, Jung discloses {Figures 3-5} the upper housing {120} comprises at least one of an inner flange {121, 125} extending from an inner circumferential surface thereof in the radially inward direction and an outer flange {127} extending from an outer circumferential surface thereof in the radially outward direction.
Regarding claim 10, Jung discloses {Figure 5} a spring pad frame {150} integrally coupled to the lower housing {130}.
Regarding claim 11, Jung discloses {Figure 5, [0058-0061]} a spring pad {141, 143, 147} integrally coupled to the spring pad frame {150} at the outside of the spring pad frame, wherein at least a portion of the spring pad is disposed between the upper housing {120} and the lower housing {130} in the radially outward direction of the bearing {140} to seal between the upper housing and the lower housing.
Regarding claim 12, Jung discloses {Figure 5} the spring pad {141, 143, 147} comprises: a seat part {147} extending in the radially outward direction; and a plurality of outer seal lips {141, 143} integrally formed with the seat part {147} thereon and configured to seal between the upper housing {120} and the lower housing {130}.
Regarding claim 13, Jung discloses {Figures 1-5} a method of manufacturing a top mount assembly {100}, comprising: manufacturing an upper housing {120}; manufacturing an insulator {110} which is integrally coupled to the upper housing; manufacturing a lower housing {130} coupled to the upper housing; manufacturing an inner seal member {160} comprising a seal frame {161} coupled to an upper end portion of the lower housing {“The subseal member 160 includes a subseal frame 161 mounted on the upper inner circumferential surface of the lower housing 130 and an inner circumferential surface of the inner circumferential surface of the upper housing 120” [0066]}; coupling the inner seal {160} member to the upper end portion of the lower housing {“The subseal member 160 includes a subseal frame 161 mounted on the upper inner circumferential surface of the lower housing 130 and an inner circumferential surface of the inner circumferential surface of the upper housing 120” [0066]}; arranging a bearing {140} between the upper housing and the lower housing in a radially outward direction of the inner seal member {160}; and coupling the lower housing {130} to the upper housing {120}, wherein a groove {openings in Figure 5 below upper housing 120 and above lower housing 130} which is concave upward is formed on the lower surface of the upper housing {120}.
Jung also discloses the seal lip is in contact with one a side wall of the groove and lower housing, and spaced apart from a bottom wall of the grove and upper housing. However, Jung does not explicitly teach a seal base portion coupled to the seal frame; and a plurality of inner seal lips extending upward from the seal base portion; wherein the seal frame comprises a sleeve coupled to the upper end portion of the lower housing; and a flange extending from an upper end of the sleeve in a radially outward direction, and wherein in the manufacturing of the inner seal member, the seal base portion is coupled to the flange and an upper end of the inner seal lips is disposed to be spaced apart from an inner sidewall of the upper housing and to be in contact with a lower surface of the upper housing, or the upper end of the inner seal lips is disposed to be spaced apart from the inner sidewall of the groove and to be in contact with a bottom wall of the groove.
Kurokawa teaches {Figure 5} a seal base portion {portion of 40b and 40c in contact with 40a} coupled to the seal frame; and a plurality of inner seal lips {40b, 40c} extending upward from the seal base portion; wherein the seal frame comprises a sleeve {40a} coupled to the upper end portion of the lower housing {21}; and a flange {40a} extending from an upper end of the sleeve in a radially outward direction, and wherein in the manufacturing of the inner seal member {40}, the seal base portion is coupled to the flange {40a} and an upper end of the inner seal lips {40b} is disposed to be spaced apart from an inner sidewall {41a} of the upper housing and to be in contact with a lower surface {22} of the upper housing, and the upper end of the inner seal lips {40b} is disposed to be spaced apart from the inner sidewall {41a} of a groove {opening between 21b, 22, 40b and 41a} and to be in contact with a bottom wall {22} of the groove.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the method for manufacturing for a top mount assembly disclosed by Jung to include the seal base portion, flange, and inner seal lips configuration as taught by Kurokawa in order to better distribute vibration absorption in the vertical direction [0042-0045]; and to have modified the method for manufacturing a top mount assembly disclosed by Jung to have the inner seal lips in contact with the bottom wall of the groove and upper housing as taught by Kurokawa in order to better distribute vibrations in the vertical direction [0042-0045]. 
Regarding claim 15, Jung in view of Kurokawa discloses all the aspects of claim 2. However, Jung does not explicitly disclose a width of the groove in a radial direction corresponds to a width of the seal base portion in the radial direction.
Kurokawa teaches {Figure 1} a width of the groove {opening between 22, 40b, 40c and 41a} in a radial direction corresponds to a width of the seal base portion {portion of 40b and 40c in contact with 40a} in the radial direction.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the top mount assembly disclosed by Jung to have a width of the groove in a radial direction correspond to a width of the seal base portion as taught by Kurokawa in order to better distribute vibrations in the vertical direction [0042-0045].
Regarding claim 16, Jung discloses {Figure 5} the sleeve {161} is press fitted to an inner circumferential surface {“The subseal member 160 includes a subseal frame 161 mounted on the upper inner circumferential surface of the lower housing 130” [0066]} of the upper end portion of the lower housing {130}.
Regarding claim 17, Jung discloses {Figure 5} a flange protrudes from an outer circumferential surface {131} of the upper end portion of the lower housing {130} in the radially outward direction [0060].
Regarding claim 18, Jung in view of Kurokawa discloses all the aspects of claim 5. However, Jung does not explicitly disclose a seal base portion is coupled to the seal frame to surround an upper surface of the flange, a radial outer end of the flange, and a portion of a lower surface of the flange.
Kurokawa teaches {Figure 1} the seal base portion {portion of 40b and 40c in contact with 40a} is coupled to the seal frame {40a} to surround an upper surface of the flange {radially inward portion of 40a}, a radial outer end of the flange {edge of 40b}, and a portion of a lower surface of the flange [0042-0043].
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the manufacturing method for a top mount assembly disclosed by Jung to have the seal base portion surround the flange member along three different contact surface as taught by Kurokawa in order to better distribute vibrations in the vertical direction [0042-0045].
Regarding claim 19, Jung discloses the upper housing {120} is integrally coupled to the insulator {110} by insert vulcanizing {“vulcanization molding” [0070]}.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614